Name: 77/553/EEC: Commission Decision of 4 August 1977 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Perkin Elmer Calculating Integrator' , model 2023-1030
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-08-25

 Avis juridique important|31977D055377/553/EEC: Commission Decision of 4 August 1977 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Perkin Elmer Calculating Integrator' , model 2023-1030 Official Journal L 217 , 25/08/1977 P. 0018 - 0018****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 4 AUGUST 1977 ALLOWING ADMISSION FREE OF COMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PERKIN ELMER CALCULATING INTEGRATOR ' , MODEL 2023-1030 ( 77/553/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 16 FEBRUARY 1977 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER THE APPARATUS DESCRIBED AS ' PERKIN ELMER CALCULATING INTEGRATOR ' , MODEL 2023-1030 SHOULD BE CONSIDERED AS SCIENTIFIC APPARATUS AND IF SO WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 18 JULY 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION HAS REVEALED THAT THE APPARATUS IN QUESTION IS A CALCULATOR-INTEGRATOR FOR USE IN CONJUNCTION WITH A GAS CHROMATOGRAPH FOR PROCESSING DATA FURNISHED BY THE CHROMATOGRAPH IN THE ANALYSIS OF PROPRANOLOL AND HYDROCHLOROTHIAZID IN SERA ; WHEREAS TAKING ACCOUNT OF THE PARTICULAR CHARACTERISTICS OF THIS DATA-PROCESSING ELEMENT INTENDED TO BE INCORPORATED IN A SYSTEM USED EXCLUSIVELY FOR PURE SCIENTIFIC RESEARCH IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC INSTRUMENT ; WHEREAS , ON THE BASIS OF INFORMATION OBTAINED FROM THE MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE COULD ONLY HAVE BEEN AVAILABLE IN THE COMMUNITY FROM 1 FEBRUARY 1977 TO THE EXTENT THAT THE APPARATUS CONCERNED WAS ORDERED BEFORE THAT DATE , THE CONDITIONS FOR GRANTING DUTY-FREE ADMISSION MAY BE CONSIDERED TO BE FULFILLED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' PERKIN ELMER CALCULATING INTEGRATOR ' , MODEL 2023-1030 MUST BE CONSIDERED TO BE A SCIENTIFIC INSTRUMENT . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS MENTIONED IN PARAGRAPH 1 WERE FULFILLED UNTIL 1 FEBRUARY 1977 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 AUGUST 1977 . FOR THE COMMISSION CHRISTOPHER TUGENDHAT MEMBER OF THE COMMISSION